Filed 4/24/14 In re J.C. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re J.C., a Person Coming Under the Juvenile
Court Law.

MERCED COUNTY HUMAN SERVICES                                                               F068865
AGENCY,
                                                                               (Super. Ct. No. JP000629)
         Plaintiff and Respondent,

                   v.                                                                    OPINION
M.V.,

         Defendant and Appellant.



                                                  THE COURT*†
         APPEAL from a judgment of the Superior Court of Merced County. Donald E.
Shaver, Judge.
         Michelle L. Jarvis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance on behalf of Plaintiff and Respondent.
                                                        -ooOoo-

         *   Before Gomes, Acting P.J., Peña, J., and LaPorte, J.
         †
        Judge James LaPorte is a Judge of the Superior Court of Kings County, assigned
by the Chief Justice pursuant to article VI, section 6 of the California Constitution.
          M.V. (father) appealed from a February 2014 order terminating parental rights
(Welf. & Inst. Code, § 366.26) to his three-year-old son J.C. (child).2 After reviewing the
entire record, father’s court-appointed appellate counsel informed this court she found no
arguable issues to raise on father’s behalf. Counsel requested and this court granted leave
 for father to personally file a letter setting forth a good cause showing that an arguable
    issue of reversible error did exist. (In re Phoenix H. (2009) 47 Cal.4th 835, 844.)
        Father has since submitted a letter in which he describes his current circumstances
and asks us to return custody of J.C. Father’s letter neither addresses the termination
proceedings nor sets forth a good cause showing that any arguable issue of reversible
error at the termination hearing does exist. (In re Phoenix H., supra, 47 Cal.4th at
p. 844.) Consequently, we will dismiss the appeal. (In re Sade C. (1996) 13 Cal.4th 952,
994.)
                  PROCEDURAL AND FACTUAL BACKGROUND
        A juvenile court exercised its dependency jurisdiction over two-year-old J.C. and
removed him from parental custody in 2012 due to his parents’ inability to provide him
with adequate care as a result of their chronic substance abuse. J.C. was originally
detained after father was arrested for testing positive for methamphetamine and
consequently violating his probation. The court ordered reunification services for father
that included substance abuse services and drug testing.
        Father received 12 months of reunification services. During the first six months,
he complied with services but continued to test positive for illegal substances and was
incarcerated for another probation violation. During the second six months, his progress
was unsatisfactory. He continued to use illegal drugs and “get arrested.” He admitted he
was regularly using heroin and had been doing so for five years. In addition, he

        2Allfurther statutory references are to the Welfare and Institutions Code unless
otherwise indicated.



                                             2.
admittedly had been manipulating the probation department and alcohol and drug
services in an effort to fool respondent Merced County Human Services Agency
(Agency).
          As of the 12-month status review hearing, father was once again in custody for a
probation violation. His probation officer recommended a year-long, inpatient treatment
program. As a result, it appeared father would be ordered within a matter of days into a
program.
          Under these circumstances, the juvenile court terminated reunification services
and set a permanency planning hearing for J.C. pursuant to section 366.26. The Agency
recommended a permanent plan of adoption for the child and termination of parental
rights.
          In December 2013, father petitioned for J.C.’s return to his custody subject to
family maintenance services. (§ 388.) He had enrolled in September 2013 in a six-
month, live-in rehabilitation program through the Salvation Army and was scheduled to
complete it in March 2014. He was compliant and making positive progress according to
a letter from the intake coordinator at the Salvation Army. Father alleged family
maintenance services would be better for J.C. because father and his wife wanted to raise
the child as a family.
          The Agency opposed father’s petition. It reminded the court that, during the
reunification period, father provided documentation that he completed an alcohol and
drug program, yet continued to use illegal drugs and admittedly manipulated the
probation department and alcohol and drug services in order to fool the Agency to have
the child returned. Although father was once again in a program, it was court ordered for
his probation violation and was only a six-month program. Further, father had not visited
or otherwise maintained contact with J.C. since July 2013.
          At a February 2014 hearing, the court took evidence on father’s section 388
petition and the Agency’s permanency planning recommendations. Following argument,

                                               3.
the court denied father’s petition. The court observed that father was making “some good
progress.” However, there was a second prong for relief under section 388, which was
whether the relief sought was in the child’s best interest. The court could not find it
would be in J.C.’s best interest to take him out of his current environment and return him
to father’s home.
       Having found the child adoptable, the court terminated parental rights.
                                       DISCUSSION
       An appealed-from judgment or order is presumed correct. (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564.) It is up to an appellant to raise claims of reversible
error or other defect and present argument and authority on each point made. If an
appellant does not do so, the appeal should be dismissed. (In re Sade C., supra, 13
Cal.4th at p. 994.)
       Father does not raise any claim of error or other defect against the termination
order from which he appealed. Instead, he describes to us his current circumstances, as
well as his love for J.C., and asks that we allow the child to come home to him (father).
However, that is not within our jurisdiction as a reviewing court. To the extent father
means to argue that the juvenile court should have granted his section 388 petition, he
overlooks his failure to establish that an order returning custody of the child to father
would be in the child’s best interest. (§ 388.)
       We conclude father has not made a good-cause showing that an arguable issue of
reversible error did exist. (In re Phoenix H., supra, 47 Cal.4th at p. 844.)
                                      DISPOSITION
       This appeal is dismissed.




                                              4.